DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-17, 21-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an switch requiring:
a contactor coupled to the first terminal and movable between a first position and a second position, the first terminal coupled to the second terminal when the contactor is in the first position, the first terminal coupled to the third terminal when the contactor is in the second position; wherein when the contactor is in the first position, the switch is configured to provide direct current power at the single output node, and wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the single output node, in combination with other limitations of the claim.
With regards to claim(s) 4: the prior art fail to disclose a/an system for controlling operation of a lighting fixture requiring:

With regards to claim(s) 18: the prior art fail to disclose a/an switch requiring:
a contactor coupled to the first terminal and movable between a first position and a second position, the first terminal coupled to the second terminal when the contactor is in the first position, the first terminal coupled to the third terminal when the contactor is in the second position; a power converter coupled between the second terminal and the first output node; wherein when the contactor is in the first position, the switch is configured to provide direct current power at the first output node, wherein when the contactor is in the second position, the switch is configured to provide alternating current power at the second output node, and wherein when the contactor is in the first position, the power converter is configured to convert the alternating current power to the direct current power and provide the direct current power to the first output node, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-3, 5-17, 21-22; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shih US20120146419; see 24 in fig 1
Miyazaki US 5521788 A; see 3 in fig 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.